Name: Council Regulation (EEC) No 3131/83 of 24 October 1983 opening, allocating and providing for the administration of a Community tariff quota for certain dried grapes falling within subheading 08.04 B I of the Common Customs Tariff and originating in Cyprus (1984)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 11 . 83 Official Journal of the European Communities No L 312/23 COUNCIL REGULATION (EEC) No 3131 /83 of 24 October 1983 opening, allocating and providing for the administration of a Community tariff quota for certain dried grapes falling within subheading 08.04 B I of the Common Customs Tariff and originating in Cyprus ( 1984) ately as possible the true trend of the market in the products in question, such allocation should be in proportion to the requirements of the Member States , calculated by reference to the statistics for imports from Cyprus over a representative reference period and also to the economic outlook for the quota period in question ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community , and in particular Article 1 13 thereof, Having regard to the proposal from the Commis ­ sion , Whereas, during the last three years for which statis ­ tics are available , the corresponding imports by each of the Member States represent the following per ­ centages of the import into the Community from Cyprus of the products in question : Whereas the Supplementary Protocol to the Agree ­ ment establishing an Association between the Euro ­ pean Economic Community and Cyprus (') came to an end on 31 December 1980 ; Whereas to avoid interruption of its trade relations with that country, the Community has made appli ­ cable for 1983 the provisions of the abovementioned Protocol in Council Regulation (EEC) No 1922/83 of 1 1 July 1983 laying down the arrangements appli ­ cable to trade with Cyprus ( 2); Whereas , pending the definition of arrangements applicable beyond 31 December 1983 , it is necessary to extend provisionally for 1984 the arrangements which the Community applies currently to trade with Cyprus on the basis of the abovementioned Supplementary Protocol ; Member States 1980 1981 1982 Benelux 11 7 10 Denmark   1 Germany   15 Greece    France 5 21 11 Ireland    Italy    United Kingdom 84 72 63 Whereas, in view of these factors of market forecasts for the products in question and in particular of the estimates submitted by certain Member States , initial quota shares may be fixed approximately at the following percentages : Whereas the abovementioned Supplementary Proto ­ col provides for the opening of an annual duty-free Community tariff quota of 500 tonnes of certain dried grapes falling within subheading 08.04 B I of the Common Customs Tariff and originating in Cyprus ; whereas this Community tariff quota should be opened for the period 1 January to 31 December 1983 ; Whereas it is in particular necessary to ensure for all Community importers equal and uninterrupted access to the abovementioned quota and uninter ­ rupted application of the rates laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas , having regard to the above principles , the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas , in order to reflect as accur ­ Benelux 13,0 Denmark 1,3 Germany 2,5 Greece 0,5 France 3,7 Ireland 1,3 Italy 0,7 United Kingdom 77,0 Whereas, in order to take into account import trends for the products concerned in the various Member States, the quota amount should be divided into two instalments , the first being shared among the Mem ­ (') OJ No L 172,28 . 6 . 1978 , p. 2 . ( 2 ) OJ No L 191 , 15.7 . 1983 , p. 1 . No L 312/24 Official Journal of the European Communities 12 . 11 . 83 ber States and the second constituting a reserve to cover at a later date the requirements of the Member States which have used up their initial quota shares ; whereas , in order to give importers in each Member State a certain degree of security , the first instalment of the Community quota should under the circum ­ stances be fixed at 80 °/o of the quota volume ; totally suspended within the limits of a Community tariff quota of 500 tonnes . Within the limits of this tariff quota, Greece shall apply duties calculated in accordance with the relevant provisions in the 1979 Act of Accession and the Protocol of Adaptation . Article 2 1 . The Community tariff quota referred to in Article 1 shall be divided into two instalments . 2 . A first instalment amounting to 400 tonnes shall be allocated among the Member States ; the respec ­ tive shares which, subject to Article 5 , shall be valid until 31 December 1984 shall be as follows : Whereas the Member States ' initial shares may be used up at different times ; whereas, in order to take this fact into account and avoid any break in contin ­ uity, any Member State which has almost used up its initial quota share should draw an additional share from the corresponding reserve ; whereas this must be done by each Member State as and when each of its additional shares is almost used up, and repeated as many times as the reserve allows ; whereas the initial and additional shares must be valid until the end of the quota period ; whereas this method of administration requires close cooperation between the Member States and the Commission , and the latter must be in a position to monitor the extent to which the quota volume has been used up and to inform the Member States thereof ; (tonnes) Benelux 53 Denmark 5 Germany 10 Greece 2 France 15 Ireland 5 Italy 3 United Kingdom 307 3 . The second instalment of 100 tonnes shall con ­ stitute the reserve . Whereas if, at a given date in the quota period, a substantial quantity remains unused in any Member State, it is essential that that Member State should return a significant proportion to the reserve to pre ­ vent a part of any tariff quota from remaining unused in one Member State when it could be used in others ; Whereas , since the Kingdom of Belgium , the King ­ dom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly repre ­ sented by the Benelux Economic Union, any opera ­ tion relating to the administration of the quota shares allocated to that economie union may be carried out by any of its members , Article 3 1 . If 90 % or more of a Member State 's initial share as specified in Article 2 (2) or 90% of that share minus the portion returned to the reserve where Article 5 has been applied, has been used up , then , to the extent permitted by the amount of the reserve, that Member State shall forthwith , by notifying the Commission, draw a second share equal to 15 % of its initial share, rounded up where necessary to the next unit . 2 . If, after its initial share has been used up, 90 % or more of the second share drawn by a Member State has been used up, then, to the extent permitted by the amount of the reserve, that Member State shall , in accordance with the conditions laid down in paragraph 1 , draw a third share equal to 7,5 % of its initial share, rounded up where necessary to the next unit . 3 . If, after its second share has been used up, 90 % or more of the third share drawn by a Member State has been used up, that Member State shall , in accordance with the conditions laid down in para ­ graph 1 , draw a fourth share equal to the third . This process shall continue until the reserve is used up. HAS ADOPTED THIS REGULATION : Article 1 From 1 January to 31 December 1984, the Common Customs Tariff duty for dried grapes , in immediate containers of a net capacity of 15 kilograms or less , falling within subheading 08.04 B I of the Common Customs Tariff and originating in Cyprus shall be 12 . 11.83 Official Journal of the European Communities No L 312/25 to this end, notify the amount of that balance to the Member State making the last drawing . 4 . By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares smaller than those fixed in those paragraphs if there are grounds for believing that they might not be used up. It shall inform the Commission of its reasons for applying this paragraph. ¢ Article 4 The additional shares drawn pursuant to Article 3 shall be valid until 31 December 1984 . Article 7 1 . The Member States shall take all measures necessary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumulated shares of the tariff quota . 2 . The Member States shall ensure that importers of the products in question have free access to the shares allocated to them. 3 . The Member States shall charge the imports of the products concerned against their shares as and when the products are entered with customs authorities for free circulation . 4 . The extent to which a Member State has used up its shares shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 5 The Member States shall return to the reserve, not later than 1 October 1984, such unused portion of their initial share as , on 15 September 1984, is in excess of 20% of the initial volume . They may return a larger quantity if there are grounds for believing that this quantity may not be used . The Member States shall notify the Commission , not later than 1 October 1984, of the total quantities of the products in question imported up to 15 Sep ­ tember 1984 and charged against the tariff quota and of any quantity of the initial shares returned to the reserve . Article 8 At the Commission 's request, the Member States shall inform it of imports of the products concerned actually charged against their shares . Article 9 The Member States and the Commission shall coop ­ erate closely to ensure that this Regulation is com ­ plied with . Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and, as soon as it is notified , shall inform each Member State of the extent to which the reserve has been used up . It shall inform the Member States not later than 5 October 1984, of the amount in the reserve after quantities have been returned thereto pursuant to Article 5 . It shall ensure that the drawing which exhausts the reserve does not exceed the balance available and, Article 10 This Regulation shall enter into force on 1 January 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 24 October 1984 . For the Council The President G. ARSENIS